Title: From Thomas Jefferson to Patrick Gibson, 27 September 1822
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
Sep. 27. 22
Your favor of the 14th is now recieved. the letter I wrote to the President, altho’ it proposed to get your son entered as a midshipman, was in it’s general terms such as to prepare the mind of the President for that or any equivalent favor, and to assure him of the gratification it would be to me: and I think it would be best for yourself or your son, in a letter to him referring to mine to express a willingness to accept a place in the school at Westpoint, if that of midshipman cannot be obtained. I think it better not to write a second letter, lest being importunate might weaken the dispositions to comply with the first. accept my best wishes for success on the application and the assurance of my great esteem and respect.Th: Jefferson